Title: From Benjamin Franklin to Charles Drouet, 23 June 1777
From: Franklin, Benjamin
To: Drouet, Charles


Sir,
Paris, June 23 1777.
I received yours of the 16th Inst. relating to the Capture of Capt. Burnel. An Application is making to Government here to have him reclaim’d, as being taken from under the Protection of your Forts, contrary to the Law of Nations; which Application I hope will succeed, and that he will be restor’d to his Vessel and People. In the mean time, I would advise the Crew not to use any Violence with respect to Capt. Bienvenu, but rely on the Justice and Honour of France, to procure them Satisfaction. Please to present my Respects and Thanks to Dr. De la Ville for his obliging little Note, and believe me to be with Regard Sir, Your most obedient humble Servant
B Franklin
M. Drouet
